Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the RCE filed on 3/17/22. Claims 2, 3, 5, 7, 9 – 26, 28 and 30 – 32 have been canceled and claims 1, 4, 6, 8, 27, 29 and 33 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 27 have been considered but are moot in light of the new rejection based on the amended claim limitations. Applicants argue S2-165865 and Youn fail to explicitly disclose wherein the information about the SMF comprises a Full Qualified Domain Name (FQDN) of the SMF, or a Tunnel Endpoint Identity (TEID) of the SMF. As shown in the rejection below, paragraphs 50 and 70: the session management information (e.g., N2 SM information) comprises information indicating a quality of service (QoS) and tunnel endpoint information). In addition, Examiner notes Ma (US 2019/0273650 A1) teaches information about the SMF comprises a Full Qualified Domain Name (FQDN) of the SMF in paragraph 138: The identifier of the SM component may be… a fully qualified domain name (Fully Qualified Domain Name, FQDN) of the SM component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 4 , 6, 8, 27, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over CATT SA WG2 Meeting #117 S2-165865, hereinafter (S2-165865) in view of Youn et al. (US 2020/0120570 A1) and Schliwa-Bertling et al. (US 2019/0007921 A1).
Regarding claim 1, S2-165865 teaches a routing method, comprising: receiving, by an Access and Mobility Management Function (AMF) (Fig. 6.4.x.2-2; page 3, MM), a first message from a (Radio) Access Network ((R)AN) (RAN), the first message comprising session-related information and routing information associated with the session-related information (page 3; see Fig. 6.4.x.2-2:  5.NG2 message (SM message); item #5: The RAN send the NG2 message to the MM function. The message includes the SM message and the routing information. Also refer to page 1, 6.4.x.1); and routing, by the AMF, the session-related information to a relevant Session Management Function (SMF) in accordance with the routing information (page 3; see Fig. 6.4.x.2-2:  6.Uplink SM message Transfer (SM message); item #6: The MM function determines the SM function based on the routing information and sends the Uplink SM message transfer message to the SM function. The message includes the SM message received from RAN. Also refer to page 1, 6.4.x.1), wherein prior to receiving, by the AMF, the first page 3; see Fig. 6.4.x.2-2:  2.NG2 message (SM message); item #2: The MM function finds the UE context based on the UE identity, sends the NG2 message to the RAN node connected by the UE. The message includes the SM message received in step 1).  
S2-165865 fails to explicitly disclose wherein the transmitting, by the AMF, the second message to the (R)AN comprises: combining, by the AMF, a plurality of pieces of session-related information received from a plurality of SMFs into one second message, the second message carrying the routing information associated with each piece of session-related information; and transmitting, by the AMF, the second message to the (R)AN, wherein the routing, by the AMF, the session-related information to a relevant Session Management Function (SMF) in accordance with the routing information comprises: searching, by the AMF, for the relevant SMF corresponding to the routing information, and transmitting, by the AMF, a session-related information that is associated with the routing information to the relevant SMF, in accordance with the routing information that is associated with the session-related information, in response to the AMF receiving the first message form the (R)AN as acknowledgment message of the second message, wherein the routing information further comprises information about the SMF.
see Fig. 17: paragraph 322: 9. The target AMF encapsulates information on the session in the handover request message and sends the information to the gNB. Note: the encapsulation of the information on the session step represents combining the pieces of session-related information described in paragraph 321. Also refer to Fig. 26; paragraphs 578-579: 7. The AMF supervises the PDU Handover Response messages from the involved SMFs… When the maximum wait time expires or when all PDU Handover Response messages are received, the AMF continues with the N2 Handover procedure (i.e., sending the Handover Request message in step 8)… [0579] 8. The T-AMF sends a Handover Request message to the T-RAN. Note: In other words, the AMF combines the information by waiting for all PDU messages to be received, and then sends the Handover Request message to the RAN. Also described in Figs. 28 and 30: paragraphs 880-899); and transmitting, by the AMF, the second message to the (R)AN (paragraph 322: The target AMF encapsulates information on the session in the handover request message and sends the information to the gNB. Also described in paragraph 579: 8. The T-AMF sends a Handover Request message to the T-RAN; and paragraph 887), wherein the routing, by the AMF, the session-related information to a relevant Session Management Function (SMF) in accordance with the routing information comprises: searching, by the AMF, for the relevant SMF corresponding to the routing information, and transmitting, by the AMF, a Fig. 17: paragraph 325: 11-12. The target AMF encapsulates the information on the QoS received from the target gNB in the session setup info message and sends the information to the target SMF. The SMF receiving the sent information sends updated QoS information (i.e., PDU session ID and QoS) to the UPF. Further shown in Fig. 26, paragraphs 586-591: 10a. The AMF sends a Modify PDU Request message to the SMP. [0590] The Modify PDU Request message may include a PDU Session ID, an SM N2 response, and a T-RAN SM N3 forwarding info list. [0591] For each SM N2 response received from the T-RAN (included in the SM N2 response list), the AMF sends the received SM N2 response to the SMF indicated by the respective PDU Session IDs. Also described in paragraphs 751-753. Note: the searching step is represented by the AMF receiving and encapsulating (and subsequently sending) the information to the target SMF), wherein the routing information further comprises information about the SMF (paragraph 321: ID information for the SMF).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865 by incorporating the teachings of Youn, for the purpose of transmitting various information within a message and minimize wasted resources, and also properly processing information for a specified device.

However, Schliwa-Bertling teaches information about the SMF comprises a Tunnel Endpoint Identity (TEID) of the SMF (paragraphs 50 and 70: the session management information (e.g., N2 SM information) comprises information indicating a quality of service (QoS) and tunnel endpoint information).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865 and Youn by incorporating the teachings of Schliwa-Bertling, for the purpose of transmitting various information within a message to properly process information for a specified device.
Regarding claims 4 and 33, S2-165865 teaches the routing method according to claim 3, but fails to explicitly disclose wherein the routing, by the AMF, the session-related information to the relevant SMF in accordance with the routing information comprises: upon the receipt of the first message for confirming the second message from the (R)AN, determining, by the AMF, the relevant SMF in accordance with the routing information associated with the session-related information, and transmitting the session-related information to the SMF.  
However, Youn teaches wherein the routing, by the AMF, the session-related information to the relevant SMF in accordance with the routing information comprises: upon the receipt of the first message for confirming the second message from the (R)AN, determining, by the AMF, the relevant SMF in accordance with the routing information associated with the session-related information, and transmitting the paragraph 325: The target AMF encapsulates the information on the QoS received from the target gNB in the session setup info message and sends the information to the target SMF. The SMF receiving the sent information sends updated QoS information (i.e., PDU session ID and QoS) to the UPF. The target SMF sends to the target AMF the Session Setup Info Ack message in response to the Session Setup Info message).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865 by incorporating the teachings of Youn, for the purpose of transmitting information to a specified destination.
Regarding claims 6, S2-165865 teaches the routing method according to claim 1, but fails to explicitly disclose wherein an ID allocated by the AMF is a temporary ID corresponding to the session- related information allocated by the AMF upon the receipt of a third message from the SMF, and the third message comprises the session-related information. 
However, S2-167000 teaches wherein the ID allocated by the AMF is a temporary ID corresponding to the session- related information allocated by the AMF upon the receipt of a third message from the SMF, and the third message comprises the session-related information (page 3, Figure 2.1: PDU session ID is allocated by the MMF. Also illustrated in Figure 1.2: “PDU session ID is allocated” at the MMF after receiving “PDU session ID allocation request” from the SMF).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865’s method by 
Regarding claim 8, S2-165865 teaches the routing method according to claim 1, further comprising: storing, by the AMF, a routing relationship between the routing information and the SMF corresponding to the routing information (page 1, Discussion section; end of 2nd paragraph: The MM has to be enhanced to support the session management protocols, resolve the SM messages and store the context about the PDU sessions).  
Regarding claim 27, S2-165865 teaches an Access and Mobility Management Function (AMF) device (Fig. 6.4.x.2-2; page 3, MM), comprising a processor (inherent in MMs), a memory (inherent in MMs), and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program so as to implement a routing method (inherent in MMs), comprising: receiving, by the AMF, a first message from a (Radio) Access Network ((R)AN) (RAN), the first message comprising session-related information and routing information associated with the session-related information (page 3; see Fig. 6.4.x.2-2:  5.NG2 message (SM message); item #5: The RAN send the NG2 message to the MM function. The message includes the SM message and the routing information. Also refer to page 1, 6.4.x.1); and routing, by the AMF, the session-related information to a relevant Session Management Function (SMF) in accordance with the routing information (page 3; see Fig. 6.4.x.2-2:  6.Uplink SM message Transfer (SM message); item #6: The MM function determines the SM function based on the routing information and sends the Uplink SM message transfer message to the SM function. The message includes the SM message received from RAN. Also refer to page 1, 6.4.x.1), wherein prior to receiving, by the AMF, the first message from the (R)AN, the routing method further comprises: transmitting, by the AMF, a second message to the (R)AN, wherein the second message comprises the session-related information and the routing information associated with the session-related information, and the first message is an acknowledgement message of the second message (page 3; see Fig. 6.4.x.2-2:  2.NG2 message (SM message); item #2: The MM function finds the UE context based on the UE identity, sends the NG2 message to the RAN node connected by the UE. The message includes the SM message received in step 1).  
S2-165865 fails to explicitly disclose wherein the transmitting, by the AMF, the second message to the (R)AN comprises: combining, by the AMF, a plurality of pieces of session-related information received from a plurality of SMFs into one second message, the second message carrying the routing information associated with each piece of session-related information; and transmitting, by the AMF, the second message to the (R)AN, and wherein the routing, by the AMF, the session-related information to a relevant Session Management Function (SMF) in accordance with the routing information comprises: searching, by the AMF, for the relevant SMF corresponding to the routing information, and transmitting, by the AMF, a session-related information that is associated with the routing information to the relevant SMF, in accordance with the routing information that is associated with the session-related information, in response to the AMF receiving the first message form the (R)AN as acknowledgment message of the second message wherein the routing information further comprises information about the SMF.
see Fig. 17: paragraph 322: 9. The target AMF encapsulates information on the session in the handover request message and sends the information to the gNB. Note: the encapsulation of the information on the session step represents combining the pieces of session-related information described in paragraph 321. Also refer to Fig. 26; paragraphs 578-579: 7. The AMF supervises the PDU Handover Response messages from the involved SMFs… When the maximum wait time expires or when all PDU Handover Response messages are received, the AMF continues with the N2 Handover procedure (i.e., sending the Handover Request message in step 8)… [0579] 8. The T-AMF sends a Handover Request message to the T-RAN. Note: In other words, the AMF combines the information by waiting for all PDU messages to be received, and then sends the Handover Request message to the RAN. Also described in Figs. 28 and 30: paragraphs 880-899); and transmitting, by the AMF, the second message to the (R)AN (paragraph 322: The target AMF encapsulates information on the session in the handover request message and sends the information to the gNB. Also described in paragraph 579: 8. The T-AMF sends a Handover Request message to the T-RAN; and paragraph 887), and wherein the routing, by the AMF, the session-related information to a relevant Session Management Function (SMF) in accordance with the routing information comprises: searching, by the AMF, for the relevant SMF corresponding to the routing information, and transmitting, by the AMF, a Fig. 17: paragraph 325: 11-12. The target AMF encapsulates the information on the QoS received from the target gNB in the session setup info message and sends the information to the target SMF. The SMF receiving the sent information sends updated QoS information (i.e., PDU session ID and QoS) to the UPF. Further shown in Fig. 26, paragraphs 586-591: 10a. The AMF sends a Modify PDU Request message to the SMP. [0590] The Modify PDU Request message may include a PDU Session ID, an SM N2 response, and a T-RAN SM N3 forwarding info list. [0591] For each SM N2 response received from the T-RAN (included in the SM N2 response list), the AMF sends the received SM N2 response to the SMF indicated by the respective PDU Session IDs. Also described in paragraphs 751-753. Note: the searching step is represented by the AMF receiving and encapsulating (and subsequently sending) the information to the target SMF),wherein the routing information further comprises information about the SMF (paragraph 321: ID information for the SMF).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865 by incorporating the teachings of Youn, for the purpose of transmitting various information within a message and minimize wasted resources, and also properly processing information for a specified device.

However, Schliwa-Bertling teaches information about the SMF comprises a Tunnel Endpoint Identity (TEID) of the SMF (paragraphs 50 and 70: the session management information (e.g., N2 SM information) comprises information indicating a quality of service (QoS) and tunnel endpoint information).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865 and Youn by incorporating the teachings of Schliwa-Bertling, for the purpose of transmitting various information within a message to properly process information for a specified device.
Regarding claim 29, S2-165865 teaches the routing method according to claims 1 and 9, but fails to explicitly disclose a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the routing method according to claim 1 and claim 9.  
	However, Youn teaches a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the routing method (paragraphs 975-976: A software code may be stored in the memory and executed by the processor. The memory may be positioned inside or outside the processor and may send and receive data to/from the processor by already various means).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865 by incorporating the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma (US 2019/0273650 A1), Method and System for Processing NF Component Exception, and Device;  paragraph 138: The identifier of the SM component may be… a fully qualified domain name (Fully Qualified Domain Name, FQDN) of the SM component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462